DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26 in the reply filed on 03/16/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock, II et al. (2019/0257045) (“Bock”).

Regarding claim 19, Bock teaches a barricade comprising: a foundation frame (10); 5a finger wedge barrier (20) hingedly coupled to the foundation frame about a hinge, the finger wedge barrier configured to rotate about the hinge between a stowed configuration (Figure 12) and a deployed configuration (Figure 13); and an actuator mechanism (30) coupled to a rear end portion of the finger wedge barrier between the hinge and a rear end of the finger wedge barrier (at 22), 10wherein the actuator mechanism is configured to pull the rear end of the finger wedge barrier downward to move the finger wedge barrier into the deployed configuration, and wherein the actuator mechanism is configured to push the rear end of the finger wedge barrier upward to move the finger wedge barrier into the stowed configuration (Figure 12).   The connection of the linkage to the wedge barrier extends to behind the hinge and pulls and pushes the rear end of the finger wedge barrier. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock, II et al. (2019/0257045) (“Bock”) in view of Brackin et al (2014/0234024) (“Brackin”)

Regarding claim 1, Bock teaches a barricade comprising: 5a foundation frame (10); a finger wedge barrier (20); a hinge (40) hingedly coupling the finger wedge barrier to the foundation frame, the finger wedge barrier configured to rotate about the hinge between a stowed configuration and a deployed configuration; and 10an actuator mechanism (30) coupled to the foundation frame and the finger wedge barrier, the actuator mechanism configured to rotate the finger wedge barrier between the stowed configuration and the deployed configuration, wherein the actuator mechanism comprises: an actuator comprising a housing and a rod (32) configured to reciprocally move 15in the housing; a first linkage (23) having a first end rotatably coupled to the rod and a second end rotatably coupled to the finger wedge barrier.  Bock fails to teach a second linkage.  Brackin teaches a barrier having a foundation frame (70, 71), an actuator (100), a first linkage (72-upper) and a second linkage (lower 72) having a first end rotatably coupled to the rod (100) and a second end rotatably coupled to the foundation frame (71, 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second linkage in the linkage of Bock as taught by Brackin as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 2, Bock as modified by Brackin teaches the actuator is selected from the group consisting of a hydraulic actuator (30, paragraph [0084]) and an electromechanical actuator.  

Regarding claim 3, Bock as modified by Brackin teaches when the finger wedge barrier is in the stowed 25configuration, an angle between the finger wedge barrier and the first linkage is greater than an angle between the finger wedge barrier and the actuator (See Figure 7)

Regarding claim 4, Bock as modified by Brackin teaches when the finger wedge barrier is in the stowed 5configuration, the angle between the finger wedge barrier and the actuator is substantially zero (See Figure 7).  

Regarding claim 5, Bock as modified by Brackin teaches the invention as described above but fails to explicitly teach the finger wedge barrier is in the stowed configuration, the angle between the finger wedge barrier and the first linkage is in a 10range from approximately 30 degrees to approximately 60 degrees.  It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to make the angle between the barrier and linkage between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 6, Bock as modified by Brackin teaches the actuator is hingedly coupled to the foundation frame (35).  

15Regarding claim 7, Bock as modified by Brackin teaches the first linkage of the actuator mechanism is coupled to the finger wedge barrier between the hinge and a rear end of the finger wedge barrier (at 22).  

Regarding claim 8, Bock as modified by Brackin teaches when the finger wedge barrier is in the stowed 20configuration (Figure 12), the rod of the actuator is in an extended position, and wherein the rod of the actuator is configured to pull the rear end of the finger wedge barrier downward to move the finger wedge barrier into the deployed configuration (Figure 13).  

Regarding claim 9, Bock as modified by Brackin teaches when the finger wedge barrier is in the deployed 25configuration, the rod of the actuator is in a retracted position (Figure 13), and wherein the rod of the -29- 112152443.11192385 actuator is configured to push the rear end of the finger wedge barrier upward to move the finger wedge barrier into the stowed configuration (Figure 12).  

Regarding claim 10, Bock as modified by Brackin teaches a difference between a torque supplied to the finger wedge barrier by the actuator mechanism and a gravitational torque acting on the finger wedge barrier is greater when the finger wedge barrier is in the stowed configuration than when the finger wedge barrier is in an intermediate configuration 10between the stowed configuration and the deployed configuration.  Given that the structural limitations are met by the prior art, it is inherent that the torque would be greater when the barrier is stowed versus partially stowed.  

Regarding claim 11, Bock as modified by Brackin teaches a difference between a torque supplied to the finger wedge barrier by the actuator mechanism and a gravitational torque acting on the finger wedge barrier is greater when the finger wedge barrier is in the deployed 15configuration than when the finger wedge barrier is in an intermediate configuration between the stowed configuration and the deployed configuration.  Given that the structural limitations are met by the prior art, it is inherent that the torque would be greater when the barrier is deployed versus partially deployed.  

Regarding claim 12, Bock as modified by Brackin teaches at least one retention member (70) connecting a front end portion of the finger wedge barrier to the foundation frame.  
Regarding claim 13, Bock teaches an actuator mechanism configured to move a barricade between a stowed configuration (Fig 12) and a deployed configuration (Fig 13), the actuator mechanism comprising: an actuator (30) comprising a housing and a rod (32) configured to reciprocally move in the housing; 25a first linkage (23) having a first end rotatably coupled to the rod and a second end configured to be rotatably coupled to a moveable component of the barricade (20).  Bock fails to teach a second linkage.  Brackin teaches a barrier having a foundation frame (70, 71), an actuator (100), a first linkage (72-upper) and a second linkage (lower 72) having a first end rotatably coupled to the rod (100) and a second end rotatably coupled to the foundation frame (71, 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second linkage in the linkage of Bock as taught by Brackin as it is obvious to use a known technique to improve similar devices in the same way.   
 
Regarding claim 14, Bock as modified by Brackin teaches the actuator is selected from the group consisting of a hydraulic actuator (paragraph [0084]) and an electromechanical actuator.  

Regarding claim 15, Bock as modified by Brackin teaches the first linkage is longer than the 10second linkage (Figure 5, Brackin).  

Regarding claim 16, Bock as modified by Brackin teaches an actuator support member (35) hingedly coupling the actuator to the static component of the barricade.  
15Regarding claim 17, Bock as modified by Brackin teaches rod of the actuator is configured to pull the first and second linkages and rotate the first and second linkages toward each other to move the barricade into the deployed configuration.  

Regarding claim 18, Bock as modified by Brackin teaches the rod of the actuator is configured 20to push the first and second linkages and rotate the first and second linkages away from each other to move the barricade into the stowed configuration.  

Regarding claim 20, Bock teaches the actuator mechanism comprises: an actuator comprising a housing and a rod (32) configured to reciprocally move in the housing; a first linkage (23) having a first end rotatably coupled to the rod and a second 20end rotatably coupled to the rear end portion of the finger wedge barrier.  Bock fails to teach a second linkage.  Brackin teaches a barrier having a foundation frame (70, 71), an actuator (100), a first linkage (72-upper) and a second linkage (lower 72) having a first end rotatably coupled to the rod (100) and a second end rotatably coupled to the foundation frame (71, 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second linkage in the linkage of Bock as taught by Brackin as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 21, Bock as modified by Brackin teaches the actuator is selected from the group 25consisting of a hydraulic actuator (paragraph [0084]) and an electromechanical actuator.  

Regarding claim 22, Bock as modified by Brackin teaches the actuator is hingedly coupled to the foundation frame (35).  

Regarding claim 23, Bock as modified by Brackin teaches the finger wedge barrier is in the stowed configuration, an angle between the finger wedge barrier and the first linkage is greater than an angle between the finger wedge barrier and the actuator (figure 7).  

10Regarding claim 24, Bock as modified by Brackin teaches when the finger wedge barrier is in the stowed configuration, the angle between the finger wedge barrier and the actuator is substantially zero but fails to teach the angle between the finger wedge barrier and the first linkage is in a range from approximately 30 degrees to approximately 60 degrees.   It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to make the angle between the barrier and linkage between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

15Regarding claim 25, Bock as modified by Brackin teaches a difference between a torque supplied to the finger wedge barrier by the actuator mechanism and a gravitational torque acting on the finger wedge barrier is greater when the finger wedge barrier is in the stowed configuration than when the finger wedge barrier is in an intermediate configuration between the stowed configuration and the deployed configuration.  Given that the structural limitations are met by the prior art, it is inherent that the torque would be greater when the barrier is stowed versus partially stowed.  

Regarding claim 26. The barricade of claim 19, wherein a difference between a torque supplied to the finger wedge barrier by the actuator mechanism and a gravitational torque acting on the finger wedge barrier is greater when the finger wedge barrier is in the deployed configuration than when the finger wedge barrier is in an intermediate configuration 25between the stowed configuration and the deployed configuration. Given that the structural limitations are met by the prior art, it is inherent that the torque would be greater when the barrier is deployed versus partially deployed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark (8,439,594) also teaches a barrier having an actuator and a double linkage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 13, 2022